     Case 1:20-cv-01533-AWI-BAM Document 19 Filed 08/31/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE BEBERIAN,                                    Case No. 1:20-cv-01533-AWI-BAM
12                       Plaintiff,                       ORDER RE STIPULATION FOR
                                                          EXTENSION OF TIME
13            v.
                                                          (Doc. No.18)
14    KILOLO KIJAKAZI, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17          On August 27, 2021, the parties filed a second stipulation for an extension of time to file

18   Plaintiff’s opening brief. (Doc. No. 18.) Previously, on July 13, 2021, the parties filed their first

19   stipulation for extension of time to file Plaintiff’s opening brief. (Doc. No. 16.) The Court

20   acknowledged that the first request did not require Court approval, pursuant to the Scheduling

21   Order. (Doc. No. 17.)

22          Pursuant to the Parties stipulation, and good cause appearing, the Court HEREBY

23   GRANTS the request. The Plaintiff shall file the Opening Brief no later than October 8, 2021. All

24   other dates in the Court’s Scheduling Order (Doc. No. 5.) shall be extended accordingly.
     IT IS SO ORDERED.
25

26      Dated:     August 31, 2021                              /s/ Barbara    A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                         1
